DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2022 has been entered.
 
Response to Amendment
Claims 1-20 are pending in this application.
Claim rejections 35 U.S.C. 103 claims 1-20 are withdrawn.
Claims 1-20 are allowed in this Office Action. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closet prior art is Lafuente Alvarez et al. (U.S. Publication Number 20160004751) teaches that in step S34, the DSMS selector 144 selects a single DSMS from among the identified DSMSs (in this example, DSMSs 110-1 and 110-2) based on the amounts of data determined in step 32 and, optionally, the monitored performance of the DSPS 100. The selection of the DSMS receiving the most data in the windowed portion 120A (in this example, DSMS 110-2) may, however, be subject to that DSMS being able to satisfy any QoS requirements that may be determined in step S33, and to the availability of the DSMS to process data from the windowed portion ([0092] and Fig. 12). However, the prior arts of made record fail to teach to choose, from a node set including two or more different nodes, a selected node to perform the selected query portion based at least on a query type of the selected query portion and the selected node having a different allocation of physical hardware resources from one or more unselected nodes of the node set, the different allocation of physical hardware resources of the selected node including a type of processing resource not included in the one or more unselected nodes of the node set, the type of processing resource capable of performing the selected query portion as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162          

June 15, 2022